Exceptions to denial of writ of certiorari brought to correct alleged errors in law in decision of the Public Utilities Commission.
Petitioners-sought redress, but the method chosen is not open to them. The law governing the action of the Public Utilities Commission, and regulating the conduct of litigants in the situation in which petitioners found themselves, after decision by the Commission, Sec. 55, Chap. 55, R. S., requires that further procedure shall *521be by alleging exceptions to the decision of the Commission, which are to be certified to the Chief Justice of this Court.
Emery G. Wilson, for petitioners.
Charles E. Gurney, for Public Utilities Commission of Maine.
William B. Skelton and L. E. Thornton, for Castine Water Company.
Litigants are entitled to know when the end of a contention is reached. If no exceptions are taken to the-decision of the Public Utilities Commission, in a case such as this, the Utility can confidently assume the contention is ended. Exceptions overruled. Result to be certified by the Clerk of this court to the Clerk of the Commission.